Exhibit 10.10

 

 

 

 

ROUTE SECURITY AGREEMENT

 

 

between

 

 

NORTHWEST AIRLINES, INC.

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 23, 2004

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

Pledge

 

Section 2.

Obligations

 

Section 3.

No Release

 

Section 4.

Representations, Warranties and Covenants

 

Section 5.

Supplements, Further Assurances

 

Section 6.

Provisions Concerning Pledged Collateral

 

Section 7.

Collateral Agent Appointed Attorney-in-Fact

 

Section 8.

Collateral Agent May Perform

 

Section 9.

The Collateral Agent

 

Section 10.

Events of Default, Remedies

 

Section 11.

Application of Proceeds

 

Section 12.

No Waiver; Discontinuance of Proceeding

 

Section 13.

Indemnification

 

Section 14.

Amendments, etc.

 

Section 15.

Termination; Release

 

Section 16.

Definitions

 

Section 17.

Notices

 

Section 18.

Continuing Security Interest; Transfer of Notes

 

Section 19.

Governing Law

 

Section 20.

Consent to Jurisdiction and Service of Process

 

Section 21.

Security Interest Absolute

 

Section 22.

Severability of Provisions

 

Section 23.

Headings

 

Section 24.

Execution in Counterparts

 

Section 25.

Successors and Assigns

 

Section 26.

The Pledgor’s Duties

 

Section 27.

Limited Obligations

 

Section 28.

Construction of Schedule I

 

 

 

 

Schedule I – Pledged Routes

 

 

--------------------------------------------------------------------------------


 

ROUTE SECURITY AGREEMENT

 

ROUTE SECURITY AGREEMENT, dated as of November 23, 2004 (as amended, modified or
supplemented from time to time, the “Agreement”), between NORTHWEST AIRLINES,
INC., a Minnesota corporation (the “Pledgor”) and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (the “Collateral Agent”), for the benefit of the Lenders and
the Agents under, and any other lender from time to time party to, the Credit
Agreement herein referred to (such Lenders, Agents and the other lenders, if
any, are hereinafter called the “Secured Creditors”). Except as otherwise
defined herein, terms used herein and defined in the Credit Agreement shall be
used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Pledgor and the Collateral Agent are parties to the Credit and
Guarantee Agreement, dated as of October 24, 2000 (as amended prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Existing Credit Agreement, the Pledgor and
Collateral Agent have entered into a Route Security Agreement dated as of
October 23, 2001 (as amended, the “Existing Route Security Agreement”) and an
Aircraft Mortgage and Security Agreement dated as of October 23, 2001 (as
amended, the “Aircraft Mortgage Agreement”, and collectively with the Existing
Route Security Agreement, the “Existing Security Documents”), whereby the
Pledgor granted a security interest to the Collateral Agent in the Pledged
Routes (as defined in the Existing Route Security Agreement), certain non-U.S.
slots and Aircraft (as defined in the Aircraft Mortgage Agreement);

 

WHEREAS, the Pledgor has requested that the Existing Credit Agreement be amended
and restated in the manner provided for herein; and

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement that the Pledgor shall have executed and delivered to
the Collateral Agent this Agreement; and

 

WHEREAS, the Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
makes the following representations and warranties to the Collateral Agent and
hereby covenants and agrees with the Collateral Agent as follows:

 

Section 1.                                            Pledge.

 

The Pledgor hereby pledges to the Collateral Agent and grants to the Collateral
Agent for the benefit of the Secured Creditors a security interest in all of the
following (the “Collateral”), to secure all of the Obligations:

 

3

--------------------------------------------------------------------------------


 

(i)                                     all of the right, title and interest of
the Pledgor in, to and under each and every Pledged Route, Slot, Foreign Slot
and Gate Leasehold, in each case whether now existing or hereafter arising
(including any renewals of any existing Pledged Routes listed on Schedule I)
from time to time; and

 

(ii)                                  all Proceeds of any and all of the
foregoing;

 

provided, however, that notwithstanding any other provision of this Agreement,
this Agreement shall not constitute a grant of a security interest in any Gate
Leaseholds (and no such property shall be “Collateral” for purposes of this
Agreement) to the extent that such grant of a security interest is prohibited by
any Requirements of Law or a Governmental Authority, requires a consent not
obtained of any Governmental Authority or is prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement, instrument or other
document evidencing or giving rise to the Pledgor’s interest in such Gate
Leaseholds, except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law.

 

Section 2.                                            Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
Obligations.

 

Section 3.                                            No Release.

 

Nothing set forth in this Agreement shall relieve the Pledgor from the
performance of any term, covenant, condition or agreement on the Pledgor’s part
to be performed or observed under or in respect of any of the Collateral or from
any liability to any Person under or in respect of any of the Collateral or
impose any obligation on the Collateral Agent or any Secured Party to perform or
observe any such term, covenant, condition or agreement on the Pledgor’s part to
be so performed or observed or impose any liability on the Collateral Agent or
any Secured Creditor for any act or omission on the part of the Pledgor relating
thereto or for any breach of any representation or warranty on the part of the
Pledgor contained in this Agreement, or in respect of the Collateral or made in
connection herewith or therewith. This Section shall survive the termination of
this Agreement and the discharge of the Pledgor’s other obligations hereunder
and under the Loan Documents.

 

Section 4.                                            Representations,
Warranties and Covenants.  The Pledgor represents, warrants and covenants as
follows:

 

(i)                                     All filings, registrations and
recordings necessary or reasonably requested by the Collateral Agent to create,
preserve, protect and perfect the security interests  granted by the Pledgor to
the Collateral Agent hereby in respect of the Collateral have been accomplished
by the Pledgor to the extent that such security interests can be perfected under
the Uniform Commercial Code and the Federal Aviation Act. The security interests
granted to the Collateral Agent for the benefit of the Secured Creditors

 

4

--------------------------------------------------------------------------------


 

pursuant to this instrument in and to the Collateral constitute and hereafter
will constitute a perfected security interest therein superior and prior to the
rights of all other Persons therein (to the extent such perfection and priority
can be obtained under the Uniform Commercial Code or by filing a record of such
security interest with the FAA) and is entitled to all the rights, priorities
and benefits afforded by the Uniform Commercial Code, the Federal Aviation Act
as enacted in any relevant jurisdiction to perfected security interests.

 

(ii)                                  The Pledgor is, and as to Collateral
acquired by it from time to time after the date hereof the Pledgor will be, the
owner of all Collateral free from any Lien except for the Lien and security
interest created by this Agreement, Permitted Liens and subject to the Federal
Aviation Act, and except for any Lien in favor of a lessor created under the
terms of an agreement giving rise to a Gate Leasehold.  The Pledgor shall defend
the Collateral against any and all claims and demands of all Persons at any time
claiming any interest therein adverse to the Collateral Agent or any Secured
Creditor.

 

(iii)                               There is no financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) on
the date hereof, covering or purporting to cover any interest of any kind in the
Collateral, and so long as the Credit Agreement has not been terminated or any
of the Obligations remain, the Pledgor shall not execute or authorize to be
filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction), or statements
relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interests granted hereby by the Pledgor and
except as may be otherwise permitted by the Credit Agreement.

 

(iv)                              The chief executive offices of the Pledgor as
of the date of this Agreement are located at 2700 Lone Oak Parkway, Eagan, MN
55121. The Pledgor shall not, until it shall have given to the Collateral Agent
not less than 45 days’ prior written notice of its intention to do so, (a) move
its chief executive office from the location referred to in the previous
sentence or change its jurisdiction of incorporation or (b) change its name,
identity or corporate or other organizational structure to such an extent that
any financing statement filed by the Collateral Agent in connection with this
Agreement would become misleading; and the Pledgor shall, in each case, provide
such other information in connection therewith as the Collateral Agent may
reasonably request and shall have taken all action reasonably satisfactory to
the Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent on behalf of the Secured Creditors in the
Collateral intended to be granted hereby.

 

(v)                                 Set forth on Schedule I is a true, correct
and complete list of the Pledged Routes as of the date hereof, including a copy
of each certificate or order issued by the DOT and the applicable Foreign
Aviation Authority representing such Pledged Routes.  The Pledgor represents and
warrants that it holds the requisite authority to operate over each of the
Pledged Routes pursuant to the Federal Aviation Act and all rules and
regulations promulgated thereunder, subject only to the regulations of the DOT,
the FAA and the applicable Foreign Aviation Authority, and that it has, at all
times after obtaining each such Pledged Route, complied in all material respects
with all of the terms,

 

5

--------------------------------------------------------------------------------


 

conditions and limitations of each such certificate or order issued by the DOT
and the applicable Foreign Aviation Authority and with all applicable provisions
of the Federal Aviation Act and applicable rules and regulations promulgated
thereunder and that there exists no material violation of such terms, conditions
or limitations that gives the FAA, DOT or the applicable Foreign Aviation
Authority the right to terminate, cancel, withdraw or modify the rights of the
Pledgor in any such Pledged Routes

 

(vi)                              The Pledgor is a Citizen of the United States
and a Certified Air Carrier. All material licenses, permits, authorizations,
certificates of compliance, certificates of public convenience and necessity and
other certificates (including, without limitation, air carrier operating
certificates and operations specifications issued by the FAA pursuant to 14 C.
F. R. Part 121) which are required by the DOT or the FAA and which are adequate
for the conduct of the business of the Pledgor are in force and duly issued to
the Pledgor. There are no license fees owed on the Pledgor’s DOT or FAA
licenses, certificates or authorizations. The Pledgor is in compliance with all
material requirements of the certificates and authorizations issued to it by the
DOT or the FAA.

 

(vii)                           The Pledgor has full corporate power and
authority and legal right to pledge all of the Collateral pursuant to this
Agreement.

 

(viii)                        No consent of any other party (including, without
limitation, stockholders or creditors of the Pledgor), and no consent,
authorization, approval, or other action by, and (except in connection with the
perfection of the Lien created hereby) no notice to or filing with, any
Governmental Authority or other Person is required either (x) for the pledge by
the Pledgor of the Collateral pursuant to this Agreement or for the execution,
delivery or performance of this Agreement or (y) for the exercise by the
Collateral Agent of the rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement; provided, however, that
the transfer of Pledged Routes is subject to the consent of the DOT and may be
subject to the consent of the applicable Foreign Aviation Authority as set forth
in Section 10B below.

 

(ix)                                All information set forth herein relating to
the Collateral is accurate in all material respects as of the date hereof.

 

(x)                                   This Agreement is made with full recourse
to the Pledgor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of the Pledgor contained herein, in the
other Loan Documents, and otherwise in writing in connection herewith or
therewith.

 

Section 5.                                            Supplements, Further
Assurances.  The Pledgor agrees that at any time and from time to time, at the
expense of the Pledgor, the Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
required or that the Collateral Agent reasonably deems necessary, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral including, without
limitation, any actions reasonably requested by the Collateral Agent to
register, record and identify the Collateral Agent as a “Holder” of a Slot with
the FAA and to

 

6

--------------------------------------------------------------------------------


 

cause evidence of its title to be duly recorded, filed or filed for recording,
to the extent permitted or required under any applicable law, by the Pledgor as
owner and any actions reasonably requested by the Collateral Agent required to
perfect preserve and protect any such security interest under other applicable
laws.

 

Section 6.                                            Provisions Concerning
Pledged Collateral.

 

(i)                                     Financing Statements.  The Pledgor shall
sign and deliver to the Collateral Agent such financing and continuation
statements, in form and substance acceptable to the Collateral Agent, as may
from time to time be required or necessary to grant, continue and maintain a
valid, enforceable, first priority security interest in the Collateral as
provided herein (to the extent such perfection and priority can be obtained by
filing a Uniform Commercial Code financing statement or by filing a record of
such security interest with the FAA), and the other rights, as against third
parties, provided hereby, all in accordance with the Uniform Commercial Code as
enacted in any and all relevant jurisdictions or any other relevant law. The
Pledgor shall pay any applicable filing fees and other expenses related to the
filing of such financing and continuation statements. The Pledgor authorizes the
Collateral Agent to file any such financing or continuation statements without
the signature of the Pledgor.

 

(ii)                                  Compliance with Laws and Regulations.  The
Pledgor shall promptly comply in all material respects with all laws,
ordinances, orders, rules, regulations, and requirements of all Federal, state,
municipal or other governmental or quasi-governmental authorities or bodies
including, without limitation, Foreign Aviation Authorities, then having
jurisdiction over the Collateral (or any part thereof) and/or the use thereof by
the Pledgor, of every nature and kind (the “Requirements”) including any of the
same which relate to or require changes or requirements incident to or as the
result of any use thereof or otherwise, and the Pledgor shall so comply, whether
or not such Requirements shall now exist or shall hereafter be enacted or
promulgated and whether or not the same may be said to be within the present
contemplation of the parties hereto. Notwithstanding the foregoing, if the
Pledgor contests a Requirement, it shall not be obligated to comply with such
Requirement to the extent such non-compliance or deferral is consistent with law
and does not have a materially adverse effect on the Collateral or the security
interest therein.

 

(iii)                               Notice of Laws.  The Pledgor agrees to give
the Collateral Agent notice of any violations of any Requirement enacted,
passed, promulgated, made, issued or adopted by any of the governmental
departments or agencies or authorities hereinbefore mentioned affecting the
Collateral or the Pledgor’s use thereof, a copy of which is served upon or
received by the Pledgor, or otherwise brought to the attention of the Pledgor,
by mailing within thirty (30) business days after such service, receipt, or
after the same otherwise comes to the attention of the Pledgor, a copy of each
and every one thereof to the Collateral Agent. At the same time, the Pledgor
will inform the Collateral Agent as to the work or steps which the Pledgor
proposes to do or take in order to correct the violation. Notwithstanding the
foregoing, however, if such work or step would require any alterations which
would, in the Collateral Agent’s reasonable opinion, reduce the value of the
Collateral or change the general character or use of the Collateral, the

 

7

--------------------------------------------------------------------------------


 

Pledgor may, with the consent of the Collateral Agent, defer compliance
therewith, as long as such deferral is consistent with applicable law in order
that the Pledgor may, with the consent of the Collateral Agent, at the Pledgor’s
expense, contest or seek modification of or other relief with respect to such
Requirements, but nothing herein shall relieve the Pledgor of the duty and
obligation, at the Pledgor’s expense, to comply with such Requirements, or such
Requirements as modified, whenever the Collateral Agent shall so direct.

 

Section 7.                                            Collateral Agent Appointed
Attorney-in-Fact.  The Pledgor hereby appoints the Collateral Agent the
Pledgor’s attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, which appointment as attorney-in-fact
is coupled with an interest.

 

Section 8.                                            Collateral Agent May
Perform.  If the Pledgor fails to perform any agreement contained herein after
receipt of a written request to do so from the Collateral Agent, the Collateral
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Collateral Agent, including, without limitation, the
fees and expenses of its counsel, incurred in connection therewith, shall be
payable by the Pledgor and shall be considered Obligations.

 

Section 9.                                            The Collateral Agent.  It
is expressly understood and agreed by the parties hereto and each Secured
Creditor, by accepting the benefits of this Agreement, acknowledges and agrees
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Collateral Agent shall act hereunder on the terms and conditions set forth in
Section 10 of the Credit Agreement.

 

Section 10.                                      Events of Default, Remedies.

 

A.                                   Events of Default.  It shall be an Event of
Default hereunder if under the Credit Agreement an “Event of Default” (as such
term is defined in the Credit Agreement) shall occur.

 

B.                                     Remedies; Obtaining the Collateral Upon
Event of Default.  If any Event of Default shall have occurred and be
continuing, then and in every such case, the Collateral Agent (acting at the
direction and with the consent of the Required Lenders) may, at any time or from
time to time during such Event of Default:

 

(i)                                     Declare the entire right, title and
interest of the Pledgor in and to the Collateral vested, subject to the
requirements imposed by the Federal Aviation Act and the DOT (and, in the case
of Gate Leaseholds, the requirements imposed by the applicable Governmental
Authorities and/or airport authorities), in which event such rights, title and
interest shall immediately vest in the Collateral Agent, in which case the
Pledgor agrees to execute and deliver such deeds of conveyance, assignments and
other documents or instruments (including any notices or applications to the
DOT, FAA,

 

8

--------------------------------------------------------------------------------


 

applicable Foreign Aviation Authorities or any other governmental or regulatory
authority having jurisdiction over any such Pledged Route or the use thereof) as
shall be requested by the Collateral Agent in order to effectuate the transfer
of such Collateral, together with copies of the certificates or orders issued by
the DOT and the Foreign Aviation Authorities representing same and any other
rights of the Pledgor with respect thereto, to any designee or designees
selected by the Collateral Agent and approved by the DOT, it being understood
that, as of the date hereof, the DOT may approve transfers of the Pledged Routes
only to duly certificated U.S. citizen “air carriers”; it being further
understood that the Pledgor’s obligation to deliver such Collateral and such
documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by the Pledgor of said obligations; and

 

(ii)                                  Sell or otherwise liquidate, or direct the
Pledgor to sell or otherwise liquidate, any or all of the Collateral or any part
thereof, subject to the requirements imposed by the Federal Aviation Act and the
DOT (and, in the case of the Gate Leaseholds, the requirements imposed by the
applicable Government Authorities and/or airport authorities) and take
possession of the proceeds of any such sale or liquidation.

 

C.                                     Remedies; Disposition of the Collateral. 
(i)  If any Event of Default shall have occurred and be continuing, the
Collateral Agent may from time to time exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, and to the extent not in violation of applicable law, including the
Federal Aviation Act, and subject to the approval of the DOT or its successor or
nominee, all the rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in all relevant jurisdictions at the time of
such Event of Default, and the Collateral Agent may also in its sole discretion,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable. To
the extent not inconsistent with the Federal Aviation Act and the DOT
requirements and any additional requirements of the applicable Governmental
Authorities and/or airport authorities, the Collateral Agent or any other
Secured Creditor may be the purchasers of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at such sale, to use and apply any of the Obligations owed to
such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale. Each purchaser at any such sale shall
acquire the property sold absolutely free from any claim or right on the part of
the Pledgor, and the Pledgor hereby waives, to the fullest extent permitted by
law, all rights of redemption, stay or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. The Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten days’ notice to the Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor,

 

9

--------------------------------------------------------------------------------


 

and such sale may, without further notice, be made at the time and place to
which it was so adjourned. The Pledgor hereby waives, to the full extent
permitted by law, any claims against the Collateral Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale.

 

(ii)  Except as otherwise provided herein, the Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which the Pledgor would otherwise have under law, and the Pledgor
hereby further waives to the fullest extent permitted by applicable law: (a) all
damages occasioned by such taking of possession; (b) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder; and (c) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the Pledgor therein and thereto, and shall be a perpetual bar both at
law and in equity against the Pledgor and against any and all Persons claiming
or attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through and under the Pledgor.

 

Section 11.                                      Application of Proceeds.  (a) 
Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral pursuant to the
exercise by the Collateral Agent of its remedies as a secured creditor as
provided in Section 10 of this Agreement shall be applied from time to time by
the Collateral Agent:

 

(i)                                     first, to the payment of all Obligations
owing the Collateral Agent of the type provided in clauses (ii) and (iii) of the
definition of Obligations;

 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to the preceding clause (i), an amount equal to
the outstanding Obligations shall be paid to the Secured Creditors, with each
Secured Creditor receiving an amount equal to its outstanding Obligations or, if
the proceeds are insufficient to pay in full all such Obligations, its Pro Rata
Share (as defined below) of the amount remaining to be distributed; and

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) and (ii) and following the
termination of this Agreement pursuant to Section 15 hereof, to the Pledgor or
as required by the Intercreditor Agreement or applicable law.

 

(b)                                 For purposes of this Agreement “Pro Rata
Share” shall mean, when calculating a Secured Creditor’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Obligations and the denominator of which is the then outstanding
amount of

 

10

--------------------------------------------------------------------------------


 

all Obligations.

 

(c)                                  If any payment to any Secured Creditor of
its Pro Rata Share of any distribution would result in overpayment to such
Secured Creditor, such excess amount shall instead be distributed in respect of
the unpaid Obligations of the other Secured Creditors, with each Secured
Creditor whose Obligations have not been paid in full to receive an amount equal
to such excess amount multiplied by a fraction the numerator of which is the
unpaid Obligations of such Secured Creditor and the denominator of which is the
unpaid Obligations of all Secured Creditors entitled to such distribution.

 

(d)                                 It is understood that the Pledgor shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Collateral and the aggregate amount of the sums referred to in clauses
(i) and (ii) of Section 11(a).

 

Section 12.                                      No Waiver; Discontinuance of
Proceeding.  (a)  Each and every right, power and remedy hereby specifically
given to the Collateral Agent or otherwise in this Agreement shall be cumulative
and shall be in addition to every other right, power and remedy specifically
given under this Agreement or the other Loan Documents now or hereafter existing
at law, in equity or by statute and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any default
or Event of Default or an acquiescence therein. No notice to or demand on the
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.

 

(b)                                 In the event the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the Pledgor, the
Collateral Agent and each holder of any of the Obligations shall to the extent
permitted by applicable law be restored to their respective former positions and
rights hereunder with respect to the Collateral, and all rights, remedies and
powers of the Collateral Agent and the Secured Parties shall continue as if no
such proceeding had been instituted.

 

Section 13.                                      Indemnification.  (a)  The
Pledgor agrees to indemnify, reimburse and hold the Collateral Agent, each
Secured Creditor and their respective successors, permitted assigns, employees,
agents and servants (hereinafter in this Section 13 referred to individually as
“Indemnitee,” and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and

 

11

--------------------------------------------------------------------------------


 

all reasonable costs, expenses or disbursements (including reasonable attorneys’
fees and expenses) (for the purposes of this Section 13 the foregoing are
collectively called “expenses”) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees in any way relating to or
arising out of this Agreement, any other Loan Document or any other document
executed in connection herewith or therewith or in any other way connected with
the administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage); provided that no Indemnitee shall be indemnified pursuant to this
Section 13(a) for losses, damages or liabilities to the extent caused by the
gross negligence or willful misconduct of such Indemnitee. The Pledgor agrees
that upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the Pledgor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the Pledgor of any
such assertion of which such Indemnitee has knowledge.

 

(b)                                 Without limiting the application of Section
13(a), the Pledgor agrees to pay, or reimburse the Collateral Agent for, any and
all reasonable fees, costs and expenses of whatever kind or nature incurred in
connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other reasonable fees, costs and expenses in
connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

 

(c)                                  If and to the extent that the obligations
of the Pledgor under this Section 13 are unenforceable for any reason, the
Pledgor hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable law.

 

(d)                                 Any amounts paid by any Indemnitee as to
which such Indemnitee has the right to reimbursement shall constitute
Obligations secured by the Collateral.  The indemnity obligations of the Pledgor
contained in this Section 13 shall continue in full force and effect
notwithstanding the payment of all of the Loans issued under the Credit
Agreement and the payment of all other Obligations thereunder and
notwithstanding the discharge thereof.

 

Section 14.                                      Amendments, etc.  This
Agreement may not be amended, modified or waived except with the written consent
of the Pledgor and the Collateral Agent (with the consent of the Required
Lenders or, to the extent required by Section 11.1 of the Credit

 

12

--------------------------------------------------------------------------------


 

Agreement, all of the Lenders). Any amendment, modification or supplement of or
to any provision of this Agreement, any termination or waiver of any provision
of this Agreement and any consent to any departure by the Pledgor from the terms
of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given. No notice to or
demand upon the Pledgor in any instance hereunder shall entitle the Pledgor to
any other or further notice or demand in similar or other circumstances.

 

Section 15.                                      Termination; Release.  (a) 
After the Termination Date, this Agreement shall terminate (provided that all
indemnities set forth herein shall survive) and the Collateral Agent, at the
request and expense of the Pledgor, will promptly execute and deliver to the
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to the
Pledgor (without recourse and without any representation or warranty) such of
its Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Loans and the other Obligations under the Loan Documents shall
have been indefeasibly paid in full and the Commitments have been terminated.

 

(b)                                 In the event that any part of the Collateral
is sold in connection with a sale permitted by the Credit Agreement or this
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 11.1 of the Credit Agreement) and the
proceeds of such sale or sales or from such release are applied in accordance
with the terms of the Credit Agreement, such Collateral will be sold free and
clear of the Liens created by this Agreement and the Collateral Agent, at the
request and expense of the Pledgor, will duly assign, transfer and deliver to
the Pledgor (without recourse and without any representation or warranty) such
of the Collateral of the Pledgor as is then being (or has been) so sold or
released and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement.

 

(c)                                  At any time that the Pledgor desires that
Collateral be released as provided in the foregoing Section 15(a) or (b), it
shall deliver to the Collateral Agent a certificate signed by its chief
financial officer or another authorized senior officer stating that the release
of the respective Collateral is permitted pursuant to Section 15(a) or (b). If
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make any such request), the Pledgor shall furnish appropriate
legal opinions (from counsel, which may be in-house counsel, acceptable to the
Collateral Agent) to the effect set forth in the immediately preceding sentence.
The Collateral Agent shall have no liability whatsoever to any Secured Creditor
as the result of any release of Collateral by it as permitted by this Section
15.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, no such Collateral shall be
released in connection with clause (b) of this Section 15 unless the
corresponding liens (if any) of U.S. Bank and the PBGC (as defined in the
Intercreditor Agreement) and any other lien on such Collateral permitted under
Section 7.3(f) of the Credit Agreement are released prior to or concurrently
with any such release hereunder.

 

Section 16.                                      Definitions.  The following
terms shall have the following meanings. Such definitions shall be equally
applicable to the singular and plural forms of the

 

13

--------------------------------------------------------------------------------


 

terms defined.

 

“Agreement” has the meaning provided in the preamble hereto.

 

“Certificated Air Carrier” shall mean a Citizen of the United States holding a
carrier operating certificate issued by the Secretary of Transportation pursuant
to Chapter 447 of Title 49, United States Code, for aircraft capable of carrying
ten or more individuals or 6,000 pounds or more of cargo.

 

“Citizen of the United States” shall have the meaning provided in Section
40102(a)(15) of Title 49 of the United States Code.

 

“Collateral” has the meaning provided in Section 1 hereof.

 

“Credit Agreement” shall mean the Amended and Restated Credit and Guarantee
Agreement, dated as of November 23, 2004, among Northwest Airlines Corporation,
Northwest Airlines Holdings Corporation, NWA Inc., the Pledgor, the lenders and
agents from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, modified and/or supplemented from time to
time.

 

“DOT” shall mean the United States Department of Transportation.

 

“Existing Credit Agreement” has the meaning provided in the recitals hereof.

 

“Existing Route Security Agreement” has the meaning provided in the recitals
hereof.

 

“Event of Default” has the meaning provided in Section 10.A hereof.

 

“FAA” means the United States Federal Aviation Administration and any agency or
instrumentality of the United States government succeeding to its functions.

 

“Federal Aviation Act” shall mean the Federal Aviation Act of 1958, as amended
and recodified in Title 49, United States Code, or any similar legislation of
the United States to supersede, amend or supplement such Act and the rules and
regulations promulgated thereunder.

 

“Foreign Aviation Authority” shall mean the foreign governmental agency which
exercises jurisdiction over the issuance or authorization of the foreign
terminus of each of the Pledged Routes.

 

“Foreign Slots” has the meaning provided in the Credit Agreement (excluding the
non-U.S. slots subject to the Lien created by the Existing Route Security
Agreement).

 

“Governmental Authority” shall mean any federal, state, local or other
governmental or administrative (including self-regulatory) body,
instrumentality, department or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute-resolving
panel or body located in the United States.

 

14

--------------------------------------------------------------------------------


 

“Indemnitee” shall have the meaning provided in Section 13 hereof.

 

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Pledgor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Pledgor to any Agent
or Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which arise under, out of, or in
connection with, the Credit Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or Lender that are required to be paid by the Pledgor pursuant hereto) or
otherwise; (ii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral and
(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (i) and (ii)
above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs.

 

“Pledged Routes” shall mean, at any time, the “Pacific Routes” as such term is
defined in the Credit Agreement (excluding the Pacific Routes then subject to
the Lien created by the Existing Route Security Agreement).

 

“Pledgor” has the meaning provided in the preamble hereto.

 

“Proceeds” shall have the meaning assigned that term under the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law and, in any event, shall include, but not be limited to, any and
all (i) proceeds of any insurance, indemnity, warranty or guarantee payable to
the Collateral Agent or to the Pledgor or any Affiliate of the Pledgor from time
to time with respect to any of the Collateral, (ii) payments (in any form
whatsoever), made or due and payable to the Pledgor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority), (iii) instruments
representing obligations to pay amounts in respect of the Collateral, (iv)
products of the Collateral and (v) other amounts from time to time paid or
payable under or in connection with any of the Collateral.

 

“Pro Rata Share” has the meaning provided in Section 11(b) hereof.

 

“Requirements” has the meaning provided in Section 6(iii) hereof.

 

“Secured Creditors” has the meaning provided in the preamble hereto.

 

“Termination Date” has the meaning provided in Section 15 hereof.

 

15

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as from time to
time in effect in the relevant jurisdiction.

 

Section 17.                                      Notices.  Except as otherwise
specified herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be in writing (including telegraphic,
telex, facsimile transmission or cable communication) and shall be delivered,
mailed, telegraphed, telexed, facsimile transmitted or cabled, addressed:

 

(a)                                  if to the Pledgor, to its office at:

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

Attention:  Daniel B. Matthews

Senior Vice President and Treasurer

 

(b)                                 if to the Collateral Agent, to its office
at:

 

JPMorgan Chase Bank, N.A.
1111 Fannin Street

Houston, Texas 77002

Telecopy:  713-750-2938
Attention:  Khuyen Ta

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

277 Park Avenue
New York, New York 10017
Telecopy:  646-534-0574

Attention:  Donald Shokrian

 

(c)                                  if to any Lender, either (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement or (y) at such address as such Lender shall have specified
in the Credit Agreement;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. All such notices
and communications shall, when mailed, telegraphed, telexed, facsimile
transmitted or cabled or sent by overnight courier, be effective on the third
Business Day following deposit in the U.S. mails, certified, return receipt
requested, when delivered to the telegraph company, cable company or on the day
following delivery to an overnight courier, as the case may be, or sent by telex
or facsimile device, except that notices and communications to the Collateral
Agent shall not be effective until received by the Collateral Agent.

 

Section 18.                                      Continuing Security Interest;
Transfer of Notes.  This Agreement

 

16

--------------------------------------------------------------------------------


 

shall create a continuing security interest in the Collateral and shall (i)
remain in full force and effect until payment in full in cash of all
Obligations, (ii) be binding upon the Pledgor, its successors and assigns, and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and each other Secured
Creditor and each of their respective successors, transferees and assigns; no
other persons (including, without limitation, any other creditor of the Pledgor)
shall have any interest herein or any right or benefit with respect hereto.
Without limiting the generality of the foregoing clause (iii) and subject to the
provisions of the Credit Agreement, any Secured Creditor may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person or entity, and such other person or entity shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Creditor herein
or otherwise, subject, however, to the provisions of the Credit Agreement.

 

Section 19.                                      Governing Law.   THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

Section 20.                                      Consent to Jurisdiction and
Service of Process.  All judicial proceedings brought against the Pledgor with
respect to this Agreement may be brought in any state or federal court of
competent jurisdiction in the State of New York and by execution and delivery of
this Agreement, the Pledgor accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. The Pledgor designates and appoints
CT Corporation System, 1633 Broadway, New York, New York 10019 and such other
Persons as may hereafter be selected by the Pledgor irrevocably agreeing in
writing to so serve, as its agent to receive on its behalf service of all
process in any such proceedings in any such court, such service being hereby
acknowledged by the Pledgor to be effective and binding service in every
respect. A copy of any such process so served shall be mailed by registered mail
to the Pledgor at the address set forth on the signature page of this Agreement,
except that unless otherwise provided by applicable law, any failure to mail
such copy shall not affect the validity of service of process. If any agent
appointed by the Pledgor refuses to accept service, the Pledgor hereby agrees
that service upon it by mail shall constitute sufficient notice. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of the Collateral Agent to bring proceedings against the
Pledgor in the courts of any other jurisdiction.

 

Section 21.                                      Security Interest Absolute. 
The obligations of the Pledgor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of the Pledgor, except to the extent that the enforceability thereof may be
limited by any such event; (b) any exercise or non-exercise, or any waiver of,
any right, remedy, power or privilege under or in respect of this Agreement or
any other Loan Document, except as specifically set forth in a waiver granted
pursuant to Section 14; (c) any amendment to or modification of any Loan
Document or any security for any of the Obligations, whether or not the Pledgor
shall have notice or knowledge of any of the foregoing, except as specifically
set

 

17

--------------------------------------------------------------------------------


 

forth in an amendment or modification executed pursuant to Section 14; (d) any
lack of validity or enforceability of the Credit Agreement or any other
agreement or instrument relating thereto; or (e) any other circumstances which
might otherwise constitute a defense available to, or a discharge of, the
Pledgor.

 

Section 22.                                      Severability of Provisions. 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

Section 23.                                      Headings.  Section headings
used in this Agreement are for convenience of reference only and shall not
affect the construction of this Agreement.

 

Section 24.                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original,
and all of which counterparts, taken together, shall constitute one and the same
Agreement. A set of the counterparts executed by all the parties hereto shall be
lodged with the Pledgor and the Collateral Agent.

 

Section 25.                                      Successors and Assigns.  This
Agreement shall be binding upon the Pledgor and its successors and assigns and
shall inure to the benefit of the Collateral Agent and each Secured Creditor and
their respective successors and assigns; provided that the Pledgor may not
transfer or assign any or all of its rights or obligations hereunder without the
prior written consent of the Collateral Agent. All agreements, statements,
representations and warranties made by the Pledgor herein or in any certificate
or other instrument delivered by the Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Loan Documents regardless of any investigation made by the Secured Creditors or
on their behalf.

 

Section 26.                                      The Pledgor’s Duties.  It is
expressly agreed, anything herein contained to the contrary notwithstanding,
that the Pledgor shall remain liable to perform all of the obligations, if any,
assumed by it with respect to the Collateral and the Collateral Agent shall not
have any obligations or liabilities with respect to any Collateral by reason of
or arising out of this Agreement, nor shall the Collateral Agent be required or
obligated in any manner to perform or fulfill any of the obligations of the
Pledgor under or with respect to any Collateral.

 

Section 27.                                      Limited Obligations.  It is the
desire and intent of the Pledgor, the Collateral Agent and the Secured Creditors
that this Agreement shall be enforced against the Pledgor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If and to the extent that the obligations of the
Pledgor under this Agreement shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers, which laws would
determine the solvency of the Pledgor by reference to the full amount of the
Obligations at the time of the execution and delivery of this Agreement), then
the amount of the Obligations of the Pledgor shall be deemed to be reduced

 

18

--------------------------------------------------------------------------------


 

and the Pledgor shall pay the maximum amount of the Obligations which would be
permissible under the applicable law.

 

Section 28.                                      Construction of Schedule I.  It
is understood and agreed that the last two columns of Schedule I are intended to
be descriptive of the Pledged Routes listed on such Schedule as of the date
hereof and shall not be construed as limiting in any way the Collateral subject
to this Agreement.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name: Daniel B. Matthews

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Donald S. Shokrian

 

 

 

Name: Donald S. Shikrian

 

 

Title: Managing Director

 

20

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Schedule of Pledged Routes

 

Route to be Pledged

 

Certificate or
Exemption
Authority

 

Issued by DOT/CAB
Order

 

Current Expiration
Date

U.S.- China
7 weekly Combination
frequencies

 

Frequency
Allocation

 

Order 2004-7-23
Docket OST-2004-18469

 

None

U.S.- China
6 weekly All-cargo
frequencies

 

Frequency
Allocation

 

Order 2004-10-8
Docket OST-2004-18468
(order not effective pre-12/8/04)

 

None

Hong Kong-Manila
4 weekly 5th Freedom
all-cargo frequencies

 

Frequency
Allocation

 

Order 2003-9-9
Docket OST 2002-14049

 

None

Hong Kong-Seoul
1 weekly 5th Freedom
all-cargo frequency

 

Frequency
Allocation

 

NOAT 5/11/04
Docket OST-2004-17279

 

None

 

--------------------------------------------------------------------------------